Citation Nr: 0915253	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-17 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
benefit sought on appeal.  The Veteran, who had active 
service from July 1952 to February 1960, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  



FINDING OF FACT

Bilateral hearing loss is shown to be causally or 
etiologically related to service.



CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2005 and January 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006);

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran [and his representative] have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran's service treatment records could not be located.  
They were apparently destroyed in the 1973 fire at the 
National Personnel Records Center.  Due to the missing 
service treatment records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In any event, 
the Veteran is not prejudiced by the unavailability of his 
service treatment records because in a statement dated in 
April 2006 he reported that he received no treatment for 
hearing loss during service.

The Veteran attended an audiology consultation in August 
2005.  The examiner stated that the Veteran's hearing loss 
has many characteristics of a noise-induced hearing loss.  He 
went on to state that considering the Veteran's account of 
noise trauma while in the military, it is plausible that the 
hearing loss was at least in part caused by the noise 
exposure the Veteran experienced while on active duty.  

The Veteran submitted two statements from fellow service 
members in September 2005.  They support the Veteran's 
contention that he was exposed to loud noises consistently 
during his service.  The statement by H.W. specifically noted 
that it was obvious the Veteran had problems hearing as far 
back as 1959.  
The Veteran was afforded a VA examination in August 2006.  
Upon examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
70
75
80
LEFT
15
15
60
70
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The examiner diagnosed the Veteran with bilateral mild to 
severe sensorineural hearing loss, specifically a mid and 
high frequency hearing loss.  The examiner stated that 
without detailed audiometric records from when the Veteran 
was in the military he could not assess the relationship 
between his hearing loss and his military noise exposure 
without resorting to mere speculation.  

Based on the statements of the Veteran, other service 
members, and his service personnel records, which indicate 
that his duties mostly likely exposed him to circumstances in 
which he would be exposed to loud noise, the Board concedes 
that the Veteran was exposed to loud noises during service.  
As the Veteran's auditory threshold in the frequencies 2000, 
3000, and 4000 hertz is 40 decibels or greater, the Veteran's 
hearing loss meets the requirements set forth in 38 C.F.R. 
§ 3.385 for a hearing loss disability.  

The remaining question is whether the Veteran's hearing loss 
is related to service. An examiner in August 2005 stated that 
the Veteran's hearing loss has many characteristics of a 
noise-induced hearing loss.  He continued to state that it 
was plausible that the hearing loss was at least in part 
caused by the noise exposure the Veteran experienced while on 
active duty.  This statement clearly supports the Veteran's 
claim.  

Another VA examiner in August 2006 declined to provide an 
opinion on the etiology of the Veteran's disability without 
any audiological reports from the Veteran's active service.  
The statement essentially adds nothing to the claim because 
it is neither supports or opposes the Veteran's contentions.  
The Veteran and others have provided statements and testimony 
regarding the continuity of the Veteran's hearing loss from 
the time of service until the present.  

Based on the evidence of record, the Board finds that the 
evidence supports the Veteran's claim for service connection 
for bilateral hearing loss.  According, service connection 
for hearing loss is warranted.  




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


